Citation Nr: 1521078	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-08 289A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from October 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

On his April 2012 VA Form 9, the Veteran checked the box requesting a hearing before a Veterans Law Judge (VLJ), via videoconferencing.  In April 2015, he was sent a letter informing him of his various hearing options, to which he responded by indicating his desire for an in-person hearing at his local RO in lieu of a videoconference hearing.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  In accordance with the request, the Veteran must be provided an opportunity to present testimony during a hearing.  See 38 C.F.R. § 20.700(e) (2014).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Schedule the Veteran for an in-person hearing before a Veterans Law Judge, sitting at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


